

115 HR 3733 IH: Federal Firefighter Pay Equity Act
U.S. House of Representatives
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3733IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2017Mr. Connolly (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the more accurate computation of retirement benefits for certain firefighters
			 employed by the Federal Government.
	
 1.Short titleThis Act may be cited as the Federal Firefighter Pay Equity Act. 2.Findings and purpose (a)FindingsCongress finds that—
 (1)certain firefighters employed by the Federal Government are required by law to work a regular tour of duty consisting of 72 hours per week;
 (2)19 of those 72 hours per week are considered to be overtime hours for purposes of computing pay; (3)the pay computed for those 19 overtime hours each week are not accurately accounted for when computing such firefighters’ retirement benefits; and
 (4)those inaccurate computations have led to reduced retirement benefits for Federal firefighters. (b)PurposeThe purpose of this Act is to correct the manner in which retirement benefits for Federal firefighters are computed so as to account for pay earned for regularly scheduled overtime hours during a normal tour of duty.
			3.Computation of annuity based on certain firefighter service
 (a)In generalSection 5545b of title 5, United States Code, is amended by adding at the end the following:  (e)For purposes of any determination of average pay under section 8331(4) or 8401(3), in the case of a firefighter who is subject to subsection (b), the rate of basic pay in effect for such firefighter for a year of creditable service (or, in the case of an annuity under subsection (d) or (e)(1) of section 8341 or under chapter 84 based on less than 3 years of creditable service, for any other period of creditable service) shall, in addition to the amount determined under subsection (b) for such year (or other period), include an amount equal to one-half the firefighter’s basic hourly rate (as computed under subsection (b)(1)(A)) for such year (or other period) times the number of overtime hours included as part of such firefighter’s regular tour of duty during such year (or other period).. 
 (b)Conforming amendmentsSections 8331(4) and 8401(3) of title 5, United States Code, are amended by striking the semicolon at the end and inserting , subject to section 5545b(e);.
 4.Effective dateThe amendments made by this Act shall apply with respect to any annuity, entitlement to which is based on a separation from service occurring after the end of the 60-day period beginning on the date of the enactment of this Act.
		